DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 12/16/2020, in which claims 1-20 are pending and ready for examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 12/16/2019.  It is noted, however, that a certified copy of the KR10-2019-0167581 application has not yet been received, as required by 35 U.S.C. 119(b).

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/16/2020 and 06/15/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 20, the clams recite the limitation “wherein the at least one processor 
is further configured to register the second user account with the second server through the at least one interface, based on a determination that the second user account obtained from the external apparatus has not been registered to the second server.”, or a  variation thereof. 
	It is not clear how the external device obtains the second user account, considering that there is no second user account registered to the second server. A review of the instant specification seems to always allude to the second user account being at the second server, and that “registration” is with respect to the first server. The instant specification does mention an external device not being registered to the second server in paragraph 73 of the published application, which prompts registering of the apparatus to the second server. The purpose of examination, the limitation is being interpreted as in paragraph 73. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17, and  19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2021/0132559 to Ni et al. (hereinafter Ni)

Regarding claim 1, Ni discloses an electronic apparatus (“[0035] Now turning to FIG. 1, an example environment is illustrated in which techniques disclosed herein may be implemented. The example environment includes a client device 105,… [0036] Client device 105 may be a mobile phone computing device, a tablet computing device, a stand-alone device devoted primarily to assistant functionality…,” Mobile phones, computing devices, etc., are electronic apparatuses) comprising: 
at least one interface (“[0037] Client device 105 includes a display 107 that can render content to a user of the client device 105 and that is optionally touch-sensitive to enable touch inputs to be received via the display 107. For example, a user may utilize the display 107 to interact with a home control application 115 to control one or more smart devices of the user. The user may view one or more interfaces via display 107, where the interfaces are rendered by rendering engine 117 or other rendering engine(s ). The interfaces allow the user to provide input and/or view output via display 107. The user may interact with the display 107 via one or more input devices, such as a keyboard, a mouse and/or other input device that can select an area of the display 107, voice controls, touchscreen controls, and/or other input methods that allow the user to submit input and select content to be rendered. Input received via display 107 may be provided to one or more applications executing on client device 105, such as home control application 115 and/or third party application 125.” (Emphasis added) ); 
and 
at least one processor configured to: register a first user account with a first server configured to provide a first service (“[0035] Now turning to FIG. 1, an example environment is illustrated in which techniques disclosed herein may be implemented. The example environment includes a client device 105, smart devices 145A and 145B, remote home control server 120, and third-party (3P) remote servers 110 1_N…” (Emphasis added)…” [0038] Home control application 115, when executed and active at the client device 105, can be utilized by the user to control one or more smart devices of the user, such as smart devices 145A and 145B. Home control application 115 can optionally interface with remote home control server 120 in performing some or all of the functions described herein…[0072]… The user account can include, for example, a user account associated with an automated assistant that is accessible via the client device (e.g., via an automated assistant application of the client device). The smart device topology can be utilized by the automated assistant in control of various smart devices…” (Emphasis added) Thus, a 1st party control service provides home control server and a user has an account associated with said service accessible through client device), through the at least one interface (“[0001] Applications and interfaces have been proposed that enable a user to control each of multiple smart devices associated with the user (e.g., associated with an account of the user). For example, some automated assistant interfaces enable a user to provide spoken, typed, touch, and/or other input to control various smart devices. Also, for example, some home control applications enable a user to interact with graphical elements and/or to provide spoken input to control various smart devices. For instance, some automated assistants include a companion home control application that enables a user to configure various aspects of the automated assistant, to control various smart devices that are linked to the automated assistant, etc. [0002] … A first-party or IP, as used herein, references the party that controls the automated assistant and/or home control application being referenced…”), 
identify a second server corresponding to an external apparatus  connectable through the at least one interface (“[0035] Now turning to FIG. 1, an example environment is illustrated in which techniques disclosed herein may be implemented. The example environment includes a client device 105, smart devices 145A and 145B, remote home control server 120, and third-party (3P) remote servers 110 1_N • As described herein, each of the 3P remote servers 110 1_N can be associated with a different corresponding 3P, of multiple 3Ps. For example, 3Pl remote server 1101 can be associated with a first 3P that manufacturers one or more corresponding smart lights, 3P2 remote server 1102 can be associated with a second 3P that manufacturers one or more corresponding smart lights, and 3PN remote server ll0Ncan be associated with a third 3P that manufacturers one or more corresponding smart cameras, smart thermostats, and smart alarm systems...[0036]…Client device 105, remote home control server 120, third-party (3P) remote servers 1101 _N> and/or smart devices 145A and 145B can communicate via one or more communication networks…Smart device 145A is manufactured by the first 3P associated with 3Pl remote server 1101 and can be controlled via commands transmitted from 3Pl remote server 1101 (optionally in response to corresponding commands being communicated via home control application 115, a corresponding one of third party applications 125, and/or an automated assistant application)” (Emphasis added). Thus, a 3rd party server is identified, which is associated with an external smart device, such as light, tvs, alarms, etc., and connectable through client and automated assistant application interface.), wherein the second server is configured to provide a second service different from the first service(“[0029] Responsive to the input relating to the 3P smart device(s), a request is generated and transmitted, by the active application, to a 3P system that corresponds to the 3P smart device(s). The 3P system is associated with a 3P application that is specifically designed to control the smart lights that are manufactured by the 3P, and the 3P application can be installed on the same client device where the active application (e.g., a home control application) is executing. [0030] In some instances, the 3P application includes additional functionality, for the 3P smart devices, that is not available via the active application. Continuing with the smart light example, the 3P application may include functionality to program the 3P smart lights to automatically turn on at particular times of the day, to change a color temperature of the smart lights, and/or to control other functionality of the smart lights apart from the functionality that is available via the active application...” Thus, the 3rd party provides service functionality through 3rd party server that is different from 1st party service. In other words, 3rd party generally offers control service for its own devices, while 1st party offers control of its own, meaning the two services are different because they are from different parties.), register the first user account with the second server through the at least one interface to link the first user account to a second user account corresponding to the second service (“[0060] In some implementations, in response to receiving affirmative input from the user, the device configuration engine 160 attempts to interface with a corresponding one of the 3P remote servers 1101 _N utilizing a user account that is associated with the home control application 115 and/or an automated assistant application. For example, that user account can also be utilized by the user for the corresponding 3P, enabling the device configuration engine 160 to utilize that user account to verify the user with the corresponding 3P, without necessitating prompting of the user for additional sign-in information…[0076] At step 725, the user account is utilized to interface with an API of the third party to automatically add at least some of the smart devices to the topology. For example, the user account utilized for the assistant of the client device may also be accepted by the third party. For instance, the user account can be a single sign-on account and may have been utilized by the user as the user account for the assistant, and as one (the only one, or one of many) account for the third party. In interfacing with the API of the third party, the single sign-on account can be utilized as an authorization, and access token(s) and/or additional information provided by the third party systems during the interfacing.. [0077] At step 730, a sign-in interface that is particularized to a third party account is presented. The interface can be utilized to sign in to the to the third party account in order to interface with the API of the third party utilizing a third party account that is distinct from the account associated with the automated assistant. Once the third party account has been signed into, the smart device can be added to the smart device topology. For example, a user may utilize the interface to enter a username and/or password and the API of the third party may be accessible only after affirmation that the user has an account with the third party. Once confirmed, one or more components may interact with the third party via the API to receive access token(s) and other information to enable control of the smart device(s) and/or to add the smart devices to the topology...” Thus, there is a linking of accounts, such that a first account is registered to function with user account of second service), 
and 
perform a linkage service operation based on the first service and the second service, using the first user account and the second user account (“[0062]…In some of those implementations, a particular application (e.g., home control application 115) can incorporate all or aspects of the device configuration engine 160 and can validate the third party application. If the third party application is validated, the device configuration engine 160 can provide an intent to execute the third party application with a linking function. For example, the intent can be provided to an operating system of the client device 105 to cause the operating system client device to execute the third party application by calling the intent. The intent can be specific to a linking function of the third party application that, when executed by the third party application, causes the third party application to return at least one access token… The access token can also enable control of
the 3P smart device(s)” and “[0013] Further, when 3P smart device(s) are added to a smart device topology in response to proactively suggesting adding of the 3P smart device(s) to the smart device topology, control of those 3P smart device(s) is enabled through the automated assistant interface and/or a home control application. Such control provides various computational efficiencies. For example, a home control application executing on a client device can enable control of the 3P smart devices, as well as smart devices from other 3Ps, all from a single application… [0041] Home control application 115 can include some or all of the same controls as one or more of the third party applications 125. For example, smart device 145A may be a smart lighting unit that is manufactured by the first 3P, which also provides one of the installed third party applications 125…” Thus, a linking of the first party and third party services allows for control operations of the third party using the first service).

Regarding claim 2, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further teaches wherein the at least one processor is further configured to: detect the external apparatus through the at least one interface (“[0055] In some implementations, the home control application 115 may utilize a device topology representation to identify that smart devices from a particular 3P are not included in the device topology… The device topology representation can define and/or organize one or more structures associated with the user ( e.g., a user account of the user)… [0061] In some implementations, in response to receiving affirmative input from the user, the device configuration engine 160 presents a sign-in interface that enables signing-in to a 3P account that is particularized to the 3P and that, when utilized to sign-in to the 3P account, causes interfacing with the API, or an additional API, of the 3P in automatically adding the particular devices to the smart device topology.”), determine whether the first user account has been registered with the second server, and based on determining that the first user account is not registered with the second server, register the first user account with the second server (“[0061] In some implementations, in response to receiving affirmative input from the user, the device configuration engine 160 presents a sign-in interface that enables signing-in to a 3P account that is particularized to the 3P and that, when utilized to sign-in to the 3P account, causes interfacing with the API, or an additional API, of the 3P in automatically adding the particular devices to the smart device topology. In some of those implementations, the device configuration engine first attempts to sign in using the user account that is associated with the home control application 115 and/or an automated assistant application, then only presents the sign-in interface if such attempt fails... [0073] At step 715, in response to determining that the smart device topology does not include an entry for any of the smart devices of the third party,… [0076] At step 725, the user account is utilized to interface with an API of the third party to automatically add at least some of the smart devices to the topology. For example, the user account utilized for the assistant of the client device may also be accepted by the third party. For instance, the user account can be a single sign-on account and may have been utilized by the user as the user account for the assistant, and as one (the only one, or one of many) account for the third party. In interfacing with the API of the third party, the single sign-on account can be utilized as an authorization, and access token(s) and/or additional information provided by the third party systems during the interfacing. The access token(s) can be utilized by the assistant to enable control (direct or indirect) of smart devices of the third party… In response to interfacing with the API of the third party and obtaining token(s) and/or other information, the smart device topology can be updated to include one or more nodes associated with the smart devices and identifiers of the smart device so the automated assistant can subsequently control the smart device. (0077] At step 730, a sign-in interface that is particularized to a third party account is presented. The interface can be utilized to sign in to the to the third party account in order to interface with the API of the third party utilizing a third party account that is distinct from the account associated with the automated assistant. Once the third party account has been signed into, the smart device can be added to the smart device topology. For example, a user may utilize the interface to enter a username and/or password and the API of the third party may be accessible only after affirmation that the user has an account with the third party. Once confirmed, one or more components may interact with the third party via the API to receive access token(s) and other information to enable control of the smart device(s) and/or to add the smart devices to the topology.” Thus, the implication of a failed attempt is that a first party user account is not registered with third party, and third party sign-in permits authorizing first party interaction through api interface).


Regarding claim 3, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
“[0059] In some implementations, a suggestion to configure a smart device may be provided through the home control application 115. For example, referring to FIG. 5, an interface of the home control application is provided. The interface 500 includes graphical elements 505, 510, and 515 to allow the user to change the status of "Light 1," "Light 2," and "Light 3." Further, interface 500 includes a suggestion 520 that indicates smart device(s) from a particular 3P ("3P ABC") are not configured, along with a prompt to add the device(s) to the device topology representation. Upon affirmative input from the user (e.g., speaking "YES", or selection of the "YES" interface element), device configuration engine 160 can interact with a corresponding one of the 3P remote servers 110 1_N to add any device(s) of the user to the device topology representation.” Thus, information received on an interface identifies external devices to a user).


Regarding claim 4, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further discloses wherein the information about the external apparatus comprises information about a manufacturer of the external apparatus, and wherein the at least one processor is further configured to identify the external apparatus based on the information about the manufacturer of the external apparatus (“[0059].. For example, referring to FIG. 5, .... Further, interface 500 includes a suggestion 520 that indicates smart device(s) from a particular 3P ("3P ABC") are not configured, along with a prompt to add the device(s) to the device topology representation. Upon affirmative input from the user (e.g., speaking "YES", or selection of the "YES" interface element), device configuration engine 160 can interact with a corresponding one of the 3P remote servers 110 1_N to add any device(s) of the user to the device topology representation.” and “[0002] In many situations, one or more of the smart devices controlled via an assistant interface and/or a home control application are manufactured by a corresponding third-party (3P).” Thus, an external apparatus device information includes a specified manufacturer of the device, and which is provided to user in identifying the apparatus through the interface).


Regarding claim 5, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further discloses wherein the information about the external apparatus further comprises a network address of the external apparatus (“[0036]…Client device 105, remote home control server 120, third-party (3P) remote servers 1101 _N, and/or smart devices 145A and 145B can communicate via one or more communication networks…[0047] …The request can include the reference to the particular smart device(s), and can be addressed to a corresponding one of the 3P remote servers 1101_N based on that 3P remote server being associated with a 3P that is also the manufacturer of the particular smart device(s).”), and the at least one processor is further configured to identify the external apparatus based on the network address of the external apparatus and a network address table provided according to the manufacturer of the external apparatus (“[0047] … The request can include the reference to the particular smart device(s), and can be addressed to a corresponding one of the 3P remote servers 1101_N based on that 3P remote server being associated with a 3P that is also the manufacturer of the particular smart device(s). …[0051] …In response to the input, request engine 119 can generate a request that identifies the particular smart device, and transmit the request to an address corresponding one of the 3P remote servers 110 l-N…[0067] At step 615, a request is transmitted that is addressed to an address of the third party for the third party associated with the smart device(s) to which the user input of step 605 is directed. The request includes at least an identifier of the one or more particular smart devices. For example, a user may provide input to control a smart lighting unit "123" that is associated with third party "ABC," and a request can be generated that is addressed to an address of a system associated with "ABC", and that includes an identifier of lighting unit "123." ” Thus, communication to external smart devices is done via network communication addresses).


Regarding claim 6, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further discloses wherein the at least one processor is further configured to: receive information about the second server from the external apparatus through the at least one interface, and identify the second server based on the received information about the second server (“(0049] Based on the information included in the request, a corresponding one of the 3P remote servers 1101_N generates a deeplink that is directed to a particular state of its 3P application, that is associated with the same smart device(s) associated with the request. For example, a request may include an identifier for the smart device(s), for which interactive graphical element(s) are being rendered via the home control application 115. The request can be transmitted to one of the 3P remote servers 1101_N which, based on the identifier for the smart device( s ), can generate a deep link to provide to the home control application 115 and that, when executed, causes the client device 105 to open a corresponding one of the third party applications in a state that is particularized to the same identified smart device.” Thus, application link information of a server is received that identifies the server for providing device control).


Regarding claim 7, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further discloses wherein the linkage service operation comprises controlling the external apparatus (“[0062]…In some of those implementations, a particular application (e.g., home control application 115) can incorporate all or aspects of the device configuration engine 160 and can validate the third party application. If the third party application is validated, the device configuration engine 160 can provide an intent to execute the third party application with a linking function. For example, the intent can be provided to an operating system of the client device 105 to cause the operating system client device to execute the third party application by calling the intent. The intent can be specific to a linking function of the third party application that, when executed by the third party application, causes the third party application to return at least one access token… The access token can also enable control of
the 3P smart device(s)” and “[0013] Further, when 3P smart device(s) are added to a smart device topology in response to proactively suggesting adding of the 3P smart device(s) to the smart device topology, control of those 3P smart device(s) is enabled through the automated assistant interface and/or a home control application. Such control provides various computational efficiencies. For example, a home control application executing on a client device can enable control of the 3P smart devices, as well as smart devices from other 3Ps, all from a single application… [0041] Home control application 115 can include some or all of the same controls as one or more of the third party applications 125. For example, smart device 145A may be a smart lighting unit that is manufactured by the first 3P, which also provides one of the installed third party applications 125…” Thus, a linking allows for control operations).



Regarding claim 9, Ni discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further discloses wherein the linkage service operation comprises controlling a second external apparatus connected to the second server through the external apparatus (“[0072]… The smart device topology can be utilized by the automated assistant in control of various smart devices…[0076]… utilized by the assistant to enable control (direct or indirect) of smart devices of the third party and the additional information can include, for example, identifier(s) of the smart device(s) of the third party that are associated with the user account, other attribute(s) of the smart device (s),” and “[0005] …assistant interfaces and/or home control applications enable a user to control IP smart device(s) and/or 3P smart device(s) (including smart devices from multiple disparate 3Ps),… (0040] Home control application 115 is also installed on the client device 105, and enables control of smart devices from multiple 3Ps, including smart devices 145A and 145B, and potentially other (unillustrated) smart devices that are configured for the home control application 115 (e.g., assigned in a smart device topology utilized by the home control application 115)… [0035] Now turning to FIG. 1, an example environment is illustrated in which techniques disclosed herein may be implemented. The example environment includes a client device 105, smart devices 145A and 145B, remote home control server 120, and third-party (3P) remote servers 110 1_N • As described herein, each of the 3P remote servers 110 1_N can be associated with a different corresponding 3P, of multiple 3Ps. For example, 3Pl remote server 1101 can be associated with a first 3P that manufacturers one or more corresponding smart lights,…”).

Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.
Claim 16 is rejected on the same grounds as claim 6.
Claim 17 is rejected on the same grounds as claim 7.
Claim 19 is rejected on the same grounds as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of US Patent Publication No. 2019/0238358 to Hurewitz (hereinafter Hurewitz)

Regarding claim 8, Ni teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni does not explicitly teach wherein an at least one processor is further configured to perform a linkage service operation based on a control signal received from an external apparatus.
However, Hurewitz from the same or similar field of device control, teaches wherein an at least one processor is further configured to perform a linkage service operation based on a control signal received from an external apparatus (“[0044] As shown, the orchestration service provider 430 may operate a recipe orchestration service, to establish recipe associations 440 with various device types. … a second recipe 470B may involve a conditional action (e.g., when thermostat reaches over 72 degrees, turn off lights); a third recipe 470C may involve a like condition or sequence (turn down thermostat, turn on security camera, turn off lights, turn off television). As will be apparent, the recipes may involve actions among any combination of device types or device service providers (and device manufacturers, ecosystems, and types of networks).” Thus a control signal such as temperature setpoint that prompts control of a linked light device, is received from an external device, such as a thermostat).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the device control system as described by Ni and incorporating receiving a control signal, as taught by Hurewitz.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable conditional control of associated devices of various manufactures based on received signals (see P44, P2-4, Hurewitz). 

Claim 18 is rejected on the same grounds as claim 8.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of US Patent Publication No. 2018/0205570 to Kang et al., (hereinafter Kang)

Regarding claim 10, Ni teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ni further teaches a first and second server with respective accounts ([0035] Now turning to FIG. 1, an example environment is illustrated in which techniques disclosed herein may be implemented. The example environment includes a client device 105, smart devices 145A and 145B, remote home control server 120, and third-party (3P) remote servers 110 1_N…” (Emphasis added)…” [0038] Home control application 115, when executed and active at the client device 105, can be utilized by the user to control one or more smart devices of the user, such as smart devices 145A and 145B. Home control application 115 can optionally interface with remote home control server 120 in performing some or all of the functions described herein…[0072]… The user account can include, for example, a user account associated with an automated assistant that is accessible via the client device (e.g., via an automated assistant application of the client device). The smart device topology can be utilized by the automated assistant in control of various smart devices…” (Emphasis added) Thus, a 1st party control service provides home control server and a user has an account associated with said service accessible through client device).
Ni does not explicitly teach wherein at least one processor is configured to register a user account with a server through an at least one interface, based on a determination that the user account obtained from an external apparatus has not been registered to the server.
However, Kang from the same or similar field of device control, teaches wherein at least one processor is configured to register a user account with a server through an at least one interface, based on a determination that the user account obtained from an external apparatus has not been registered to the server (“[0223] Referring to (b) of FIG. 9, upon completion of the account login, when there is no device registered to the account, a user is informed that there is no registered device, and the home screen 920 may be displayed, which includes a device registration item 921 for registering a specific device.” “[0056] The server 70 may be a server of home appliances or a server operated by a company entrusted by a manufacturer to provide services.” And “[0196] In this example, the controller 480 ( of the mobile terminal 50) may control a pop-up, which guides registration of a user account to use an account login service, to be displayed on the display 451 in S641… [0202] In this example, the controller 480 may create a simple login ID account based on device information of the mobile terminal, and may transmit data (including information on the created simple login ID account) to the server 70.” Thus, if a device has not been registered to a server, register it to account).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the device control system as described by Ni and incorporating registration, as taught by Kang.  
One of ordinary skill in the art would have been motivated to do this modification in order to associate a device and account with a system and user so that it can be identified and controlled (see P223, 196, Kang). 

Claim 20 is rejected on the same grounds as claim 10.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117